294 S.W.3d 127 (2009)
STATE of Missouri, Respondent,
v.
Gary HAMM, Appellant.
No. ED 91946.
Missouri Court of Appeals, Eastern District, Division Two.
October 6, 2009.
Paul A. Yarns, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Gary Hamm (Defendant) appeals from the trial court's judgment and sentence after a jury convicted him of second-degree trafficking, possession of drug paraphernalia, and driving with a revoked license. Defendant argues that the trial court erred by overruling his motion for a mistrial after a State's witness testified about Defendant's post-Miranda silence. Finding no error, we affirm.
*128 We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).